DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John C. Garvey on 05/19/2022.
The application has been amended as follows: 
In claim 9, lined 1-2, the term “from to” before the term “the fan” has been deleted, and a term --- to --- has been added before the term “the fan”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to disclose or suggest alone or in combination as claimed a dryer comprising: 
a cabinet; 
a drum installed in the cabinet and having an inlet through which air is introduced into the drum and an outlet through which air is discharged from the drum; 
a heat exchanger configured to remove moisture of the air discharged from the outlet and increase a temperature of the air discharged from the outlet; 
a fan installed in the cabinet and allowing the air discharged from the outlet to be introduced into the heat exchanger; 
a blowing passage consisting of: 
parallel vanes positioned at an output of the fan; 
a first wall extending toward the fan; 
a second wall disposed at an angle with respect
a vane extending from the first wall in parallel with the second wall, the blowing passage connecting the fan to the heat exchanger such that the air discharged from the fan is moved into the heat exchanger after being deflected; and so as to guide air flowing in the blowing passage toward the heat exchanger.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Jung et al. (US 2014/0041249) discloses “A dryer comprising: a cabinet; a drum installed in the cabinet and having an inlet through which air is introduced into the drum and an outlet through which air is discharged from the drum; a heat exchanger configured to remove moisture of the air discharged from the outlet and increase a temperature of the air discharged from the outlet; a fan installed in the cabinet and allowing the air discharged from the outlet to be introduced into the heat exchanger; a blowing passage ….”, however Jung et al. does not disclose the limitations of “... a blowing passage consisting of: parallel vanes positioned at an output of the fan; a first wall extending toward the fan; at an angle with respect, the blowing passage connecting the fan to the heat exchanger such that the air discharged from the fan is moved into the heat exchanger after being deflected; and so as to guide air flowing in the blowing passage toward the heat exchanger.”
Therefore, allowance of claims 1-11 is indicated because the prior art of record does not show or fairly suggest ... a blowing passage consisting of: parallel vanes positioned at an output of the fan; a first wall extending toward the fan; at an angle with respect, the blowing passage connecting the fan to the heat exchanger such that the air discharged from the fan is moved into the heat exchanger after being deflected; and so as to guide air flowing in the blowing passage toward the heat exchanger in combination with the structural elements and/or method steps recited in at least claims 1-11.
As to claim 12, the prior art of record fails to disclose or suggest alone or in combination as claimed a dryer comprising: 
a cabinet; 
a drum installed in the cabinet and having an inlet through which air is introduced into the drum and an outlet through which air is discharged from the drum; 3Serial No.: 16/788,547 
a heat exchanger configured to remove moisture of the air discharged from the outlet and increase a temperature of the air discharged from the outlet; 
a circulation passage connecting the outlet to the inlet to return the air discharged from the outlet to the inlet, and including a blowing passage including a 90 degree turn; and 
a fan installed in the cabinet and configured to move the air discharged from the outlet to the heat exchanger, 
wherein the blowing passage consists of: 
parallel vanes positioned at an output of the fan; 
a first wall
a second wall disposed at an angle with respect to the first wall, and 

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Jung et al. (US 2014/0041249) discloses “A dryer comprising: a cabinet; a drum installed in the cabinet and having an inlet through which air is introduced into the drum and an outlet through which air is discharged from the drum; 3Serial No.: 16/788,547 a heat exchanger configured to remove moisture of the air discharged from the outlet and increase a temperature of the air discharged from the outlet; a circulation passage connecting the outlet to the inlet to return the air discharged from the outlet to the inlet, and including a blowing passage including a 90 degree turn; and a fan installed in the cabinet and configured to move the air discharged from the outlet to the heat exchanger, ….”, however Jung et al. does not disclose the limitations of “... wherein the blowing passage consists of: parallel vanes positioned at an output of the fan; a first wallat an angle with respect to the first wall, and 
Therefore, allowance of claims 12-20 is indicated because the prior art of record does not show or fairly suggest .... wherein the blowing passage consists of: parallel vanes positioned at an output of the fan; a first wallat an angle with respect to the first wall, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762